 



Exhibit 10.2
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
HFF SECURITIES L.P.
Dated as of February 5, 2007
by and among
HOLLIDAY GP CORP., a Delaware corporation,
HFF LP ACQUISITION LLC, a Delaware limited liability company, and
HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    2  
ARTICLE II. FORMATION, NAME, PURPOSES AND OFFICES
    9  
Section 2.1. Organization
    9  
Section 2.2. Partnership Name
    9  
Section 2.3. Purposes
    10  
Section 2.4. Registered Office
    10  
Section 2.5. Term
    10  
ARTICLE III. MANAGEMENT OF THE PARTNERSHIP
    10  
Section 3.1. Authority of General Partner
    10  
Section 3.2. Expenses
    11  
Section 3.3. Officers
    11  
Section 3.4. Intentionally Omitted
    14  
Section 3.5. Authority of Limited Partners
    14  
ARTICLE IV. PARTNERS’ CAPITAL CONTRIBUTIONS
    14  
Section 4.1. Capital Contributions To Date
    14  
Section 4.2. Intentionally Omitted
    14  
Section 4.3. Capital Accounts
    14  
ARTICLE V. UNITS; CLASS A COMMON STOCK
    15  
Section 5.1. Units
    15  
Section 5.2. Splits; Distributions and Reclassifications
    15  
Section 5.3. Cancellation of Class A Common Stock and Units
    15  
Section 5.4. Incentive Plans
    15  
Section 5.5. Offerings of Class A Common Stock
    16  
Section 5.6. Forfeiture
    16  
Section 5.7. Class A Common Stock
    16  
Section 5.8. Register
    16  
ARTICLE VI. DISTRIBUTIONS
    17  
Section 6.1. Distributions of Net Cash Flow
    17  
Section 6.2. Tax Distributions
    17  
Section 6.3. Liquidation Distributions
    18  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE VII. ALLOCATIONS
    18  
Section 7.1. Allocations of Profits
    18  
Section 7.2. Allocation of Losses
    18  
Section 7.3. Special Allocations
    18  
Section 7.4. Tax Allocations
    19  
Section 7.5. Tax Advances
    20  
Section 7.6. Tax Matters
    20  
Section 7.7. Other Allocation Provisions
    21  
ARTICLE VIII. BOOKS AND RECORDS
    21  
Section 8.1. Books and Records; Periodic Reporting
    21  
Section 8.2. Right to Inspection
    21  
ARTICLE IX. ADMISSION AND WITHDRAWAL OF PARTNERS; ASSIGNMENT; REMOVAL OF GENERAL
PARTNER
    22  
Section 9.1. Transfer by Limited Partner
    22  
Section 9.2. Admission of Substituting Partners
    22  
Section 9.3. Additional and Substitute General Partners; Transfer by General
Partner
    22  
Section 9.4. Further Restrictions on Transfer
    23  
Section 9.5. Exchange Rights
    23  
Section 9.6. Permitted Transfers
    23  
Section 9.7. Withdrawal
    24  
ARTICLE X. DISSOLUTION OF PARTNERSHIP
    24  
Section 10.1. No Dissolution
    24  
Section 10.2. Events of Dissolution
    24  
ARTICLE XI. LIQUIDATION OF THE PARTNERSHIP
    25  
Section 11.1. Liquidation
    25  
Section 11.2. Deemed Distribution and Reconstitution
    25  
Section 11.3. Rights of Limited Partners
    26  
ARTICLE XII. LIABILITY AND INDEMNIFICATION
    26  
Section 12.1. Liability of Partners
    26  
Section 12.2. Indemnification
    26  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XIII. MISCELLANEOUS
    28  
Section 13.1. Additional Documents and Acts
    28  
Section 13.2. Governing Law
    28  
Section 13.3. Severability
    28  
Section 13.4. Entire Agreement
    29  
Section 13.5. Binding Effect
    29  
Section 13.6. Agreement Restricted to Partners
    29  
Section 13.7. Counterparts
    29  
Section 13.8. Power of Attorney; Amendments
    29  
Section 13.9. Notices
    30  
Section 13.10. Authorized Representative
    31  
Section 13.11. Amended and Restated Agreement
    31  

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
HFF SECURITIES L.P.
     This Amended and Restated Limited Partnership Agreement of HFF Securities
L.P. (this “Agreement”), dated as of February 5, 2007, is by and among
(a) HOLLIDAY GP CORP., a Delaware corporation (the “General Partner”), and
(b) HFF LP ACQUISITION LLC, a Delaware limited liability company (“Acquisition”)
and HFF PARTNERSHIP HOLDINGS LLC, a Delaware limited liability company (“Holdco”
and together with Acquisition, each a “Limited Partner” and collectively, the
“Limited Partners”). The General Partner and the Limited Partners are each
referred to herein as a “Partner” and collectively referred to herein as the
“Partners”.
RECITALS:
     A. The Partnership (as hereinafter defined) was formed as a limited
partnership pursuant to the Act (as hereinafter defined) by the filing of the
Certificate (as hereinafter defined).
     B. Prior to the effectiveness of this Agreement, the Partnership was
(a) governed by the terms of that certain Limited Partnership Agreement of HFF
Securities L.P., dated as of April ___, 2004, as amended by that certain
amendment dated as of March 29, 2006 (such agreement as amended, the “Existing
Agreement”) and (b) comprised of Acquisition, as the sole limited partner
(owning 99% of the Percentage Interests (as hereinafter defined)) and General
Partner, as the sole general partner (owning 1% of the Percentage Interests).
     C. Immediately prior to (or, as applicable, simultaneous with) the
effectiveness of this Agreement, pursuant to that certain Sale and Merger
Agreement dated as of the date hereof (as the same may be amended, restated,
supplemented, substituted, replaced or otherwise modified from time to time in
accordance with its terms, the “Transaction Agreement”), by and among
Acquisition, Holdings (as hereinafter defined), Holdco, General Partner, Publico
(as hereinafter defined) and GP Acquisition (as hereinafter defined),
(a) Acquisition will transfer 38% of the Percentage Interests to Holdco in
return for certain cash to be raised in an initial public offering of the
Class A Common Stock (as hereinafter defined) of Holdco’s parent company, HFF,
Inc., a Delaware corporation (“Publico”) (such offering, the “IPO”), and Holdco
will be admitted as a limited partner in the Partnership, (b) GP Acquisition
Corp., a wholly owned subsidiary of Holdco (“GP Acquisition”), will merge into
General Partner, with General Partner surviving the merger as a wholly owned
subsidiary of Holdco and continuing as the general partner of the Partnership,
(c) the outstanding balance of the term loan to Holliday Fenoglio Fowler, L.P.,
a Texas limited partnership (“HFF”), an affiliate of the Partnership, in the
original principal amount of $60,000,000, comprising a portion of the Loan
Facility (as hereinafter defined) will be repaid in full from the cash received
by Acquisition in accordance with the transactions described in clause (a) above
and certain additional cash received from Acquisition in connection with a
companion transaction also governed by the Transaction Agreement and involving
the sale of partnership interests in HFF (and, in connection therewith all
certificates of ownership interests in the Partnership held as security for the
Loan Facility shall be returned to the Partnership and will cease to be of any
force and effect) and (d)

 



--------------------------------------------------------------------------------



 



Acquisition will, inter alia, be granted certain rights to exchange from time to
time all or a portion of the Units then held by Acquisition for Class A Common
Stock.
     D. In connection with the transactions noted in the preceding Recital C,
the parties hereto desire to amend and restate the Existing Agreement in its
entirety in accordance with the terms hereof.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I.
DEFINITIONS
     The following capitalized terms shall have the following meanings when used
in this Agreement:
     “Act” means the Delaware Revised Uniform Limited Partnership Act, Delaware
Code Annotated, Title 6, Chapter 17, as amended from time to time (or any
corresponding provisions of succeeding law).
     “Acquisition” shall have the meaning set forth in the introductory
paragraph hereof.
     “Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
     “Additional Credit Amount” shall have the meaning set forth in Section 6.2
hereof.
     “Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Regulations Sections 1.704-2(g) and
1.704-2(i)(5), and any amounts such Partner is obligated to restore pursuant to
any provision of this Agreement or by applicable Law. The foregoing definition
of Adjusted Capital Account Balance is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     “Affiliate” means, with respect to a specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
     “Amended Tax Amount” shall have the meaning set forth in Section 6.2
hereof.
     “Annual Budget” means the annual operating budget for the Partnership,
which shall be proposed, submitted and approved in accordance with
Section 3.3(o) hereof.
     “Applicable Securities Laws” means the Securities Act (as hereinafter
defined) and the Exchange Act (as hereinafter defined), the rules promulgated
thereunder, the rules of the NASD,

-2-



--------------------------------------------------------------------------------



 



Inc. and any other applicable self-regulatory organizations, and the statutes
and rules of the various states in which the Partnership shall conduct its
securities business.
     “Assignee” shall have the meaning set forth in Section 9.1 hereof.
     “Assumed Tax Rate” shall mean the highest effective marginal combined U.S.
federal, state and local income tax rate for each Fiscal Year prescribed for an
individual or corporation whose residence or commercial domicile is New York,
New York assuming such taxpayer: (1) had no itemized deductions or tax credits,
(2) was not subject to the alternative minimum tax, the self-employment tax or
other U.S. federal (or comparable state or local) income taxes not imposed under
sections 1 or 11 or the Code (as defined herein), and (3) was subject to income
tax only in the jurisdictions where the taxpayer resides or is commercially
domiciled. For the avoidance of doubt, the Assumed Tax Rate will be the same for
all Partners.
     “Budget Officers” shall have the meaning set forth in Section 3.3(o)
hereof.
     “Business Plan” shall have the meaning set forth in Section 3.3(o) hereof.
     “Capital Account” shall have the meaning set forth in Section 4.3 hereof.
     “Capital Contribution” means, with respect to any Partner, the aggregate
amount of money contributed to the Partnership and the Carrying Value of any
property (other than money), net of any liabilities assumed by the Partnership
upon contribution of the same or to which such property is subject.
     “Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all such assets shall be adjusted to equal their respective
fair market values (as reasonably determined by the General Partner) in
accordance with the rules set forth in Regulations Section 1.704-1(b)(2)(iv)(f)
or (m), except as otherwise provided herein, immediately prior to: (a) the date
of the acquisition of any additional Units by any new or existing Partner in
exchange for more than a de minimis capital contribution to the Partnership,
(b) the date of the distribution of more than a de minimis amount of Partnership
property (other than a pro rata distribution) to a Partner or (c) the date of a
grant of any additional Units to any new or existing Partner as consideration
for the provision of services to or for the benefit of the Partnership;
provided, that adjustments pursuant to clauses (a), (b) and (c) above shall be
made only if the General Partner in good faith determines that such adjustments
are (x) necessary or appropriate to reflect the relative economic interests of
the Partners or (y) required by the Regulations. The Carrying Value of any asset
distributed to any Partner shall be adjusted immediately prior to such
distribution to equal its gross fair market value. The Carrying Value of any
asset contributed by a Partner to the Partnership shall be the gross fair market
value of the asset as of the date of its contribution thereto. In the case of
any asset that has a Carrying Value that differs from its adjusted tax basis,
Carrying Value shall be adjusted by the amount of depreciation calculated for
purposes of the definition of “Profits and Losses” rather than the amount of
depreciation determined for U.S. federal income tax purposes.
     “Cause” shall have the meaning set forth in the Holdings Operating
Agreement as the same exists on the date hereof (or as may otherwise be agreed
to by the parties hereto).

-3-



--------------------------------------------------------------------------------



 



     “Certificate” means the Certificate of Limited Partnership of HFF
Securities L.P., as filed in the Office of the Secretary of State of Delaware,
as the same has been and may be amended from time to time.
     “Charity” means any organization that is organized and operated for a
purpose described in Section 170(c) of the Code (determined without reference to
Code Section 170(c)(2)(A)) and described in Code Sections 2055(a) and 2522 and
is incorporated for the realization of a common goal, which should not be mainly
of an economic nature.
     “Class A Common Stock” means Class A Common Stock of Publico.
     “Class B Common Stock” means Class B Common Stock of Publico.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provisions of subsequent superseding federal laws.
     “Compete(s)” shall have the meaning set forth in the Employment Agreement
executed by the applicable Member of Holdings. In the event an Employment
Agreement with respect to a Member of Holdings is not then in effect, the
definition of Compete(s) as set forth in the Employment Agreement attached
hereto as Exhibit D shall be deemed to be fully restated and incorporated herein
as the definition of Compete(s).
     “Control” (including the terms “Controlled by” and “under common Control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
     “Credit Amount” shall have the meaning set forth in Section 6.2 hereof.
     “Disabling Event” means the General Partner ceasing to be the general
partner of the Partnership pursuant to Section 17 — 402 of the Act.
     “Effective Time” means the closing of the transactions noted in Recital C
hereof.
     “Employment Agreement(s)” means each of those certain Amended and Restated
Employment Agreements between each Member of Holdings and HFF, substantially in
the form of Exhibit D hereof.
     “Exchange Act” means the United States Securities Exchange Act of 1934, and
the rules and regulations promulgated thereunder, in each instance as amended
and as the same may be further amended from time to time.
     “Existing Agreement” shall have the meaning set forth in Recital B hereof.
     “Final Tax Amount” shall have the meaning set forth in Section 6.2 hereof.

-4-



--------------------------------------------------------------------------------



 



     “Fiscal Year” means the applicable calendar year (or, if otherwise, the
applicable taxable year of the Partnership under the Code).
     “Forfeited Units” shall have the meaning set forth in Section 5.6 hereof.
     “Forfeited Units in Holdings” means all Units in Holdings which are
forfeited by a Member of Holdings (a) as a result of (i) the termination or
removal of any Person as a Member of Holdings for Cause, (ii) the termination of
any Member of Holdings as an employee of the Partnership for Cause or (b) in the
event that following any Voluntary Withdrawal of a Member of Holdings, such
Person Competes or Solicits. Such Units in Holdings are only subject to
forfeiture to the extent the same may not then be redeemed pursuant to the
“Exchange Right” as defined in the Holdings Operating Agreement as the same
exists on the date hereof (or as may be otherwise agreed to by the parties
hereto).
     “General Partner” shall have the meaning set forth in the introductory
paragraph hereof.
     “Gross Receipts” means all cash receipts of any kind received by the
Partnership (including, without limitations, all cash received by the
Partnership from (a) the operations of the Partnership or any of its
Subsidiaries and/or (b) capital transactions involving the Partnership, the
Subsidiaries or any assets and/or equity interests related thereto).
     “HFF” shall have the meaning set forth in Recital C hereof.
     “Holdco” shall have the meaning set forth in the introductory paragraph
hereof.
     “Holdings” shall mean HFF Holdings LLC, a Delaware limited liability
company, the holder as of the Effective Time of, among other things, 100% of the
membership interests in Acquisition and one share of Class B Common Stock.
     “Holdings Operating Agreement” means that certain Second Amended and
Restated Limited Liability Company Agreement of HFF Holdings LLC dated as of the
date hereof by and among the Members of Holdings (as such members exist as of
the date hereof).
     “Incapacity” means, with respect to any Person, the bankruptcy,
dissolution, termination, entry of an order of incompetence, or the insanity,
permanent disability or death of such Person.
     “Incentive Plan” means any equity incentive or similar plan pursuant to
which Publico may issue shares of Class A Common Stock or other interests to one
or more employees of the Partnership from time to time.
     “Involuntary Withdrawal” shall have the meaning set forth in the Holdings
Operating Agreement as the same exists on the date hereof (or as may otherwise
be agreed to by the parties hereto).
     “IPO” shall have the meaning set forth in Recital C hereof.
     “Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment decree or other order issued or promulgated by any
national, supranational,

-5-



--------------------------------------------------------------------------------



 



state, federal, provincial, local or municipal government or any administrative
or regulatory body with authority therefrom with jurisdiction over the
Partnership or any Partner, as the case may be.
     “Limited Partner” and “Limited Partners” shall have the applicable meaning
set forth in the introductory paragraph hereof.
     “Loan Facility” shall mean, collectively, the term loan and revolving
credit facility more particularly described in that certain Credit Agreement
dated as of March 29, 2006 by and among HFF, Holdings and Bank of America, N.A.,
as the same may be amended, modified, supplemented, renewed, replaced and/or
refinanced from time to time with Bank of America, N.A. or any other lender(s).
It being understood and agreed that the Partnership shall in no event be
obligated under the terms of any Loan Facility (unless approved in advance by
all the Partners and counsel to the Partnership), provided that the Partners
shall agree to pledge all or a portion of their Partnership Interests as
security therefor (provided that no such pledge shall result in the Partnership
being obligated (or being deemed to be obligated) for the repayment of all or
any portion of the Loan Facility under Applicable Securities Laws or otherwise).
     “Majority in Interest of the Limited Partners” means those Limited Partners
holding and voting more than 50% of the Partnership Interests. For purposes of
calculating any vote of Limited Partners as set forth herein, any interest held
by an Assignee which has not been admitted as a Limited Partner shall be
excluded.
     “Market Price” means on any given day on which Class A Common Stock is
traded on the relevant exchange, the closing sales price of such Class A Common
Stock.
     “Members of Holdings” shall mean each “Member” of Holdings, as defined in
the Holdings Operating Agreement (as the same exists as of the date hereof). As
of the date hereof the Members of Holdings are as set forth in the first column
of Exhibit B attached hereto.
     “Net Cash Flow” means with respect to the applicable time period, the
excess of Gross Receipts for such time period over the sum of all Operating
Expenses and/or amounts applied to Reserves during such time period.
     “Net Taxable Income” shall have the meaning set forth in Section 6.2
hereof.
     “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that Fiscal Year, determined according to
the provisions of Regulations Section 1.704-2(c).
     “Officers” means collectively, each Executive Managing Director, Senior
Managing Director, Managing Director, Director, Supervisory Principal and
Registered Representative and such other Persons and titles as may be designated
from time to time by the General Partner, as set forth in this Agreement.

-6-



--------------------------------------------------------------------------------



 



     “Operating Expenses” means all cash expenditures of every kind and nature
which the Partnership shall pay, including, without limitation, Transaction
Expenses, debt service payments, capital expenditures and audit and legal
expenses.
     “Partner” and “Partners” shall have the applicable meanings set forth in
the introductory paragraph hereof.
     “Partner Nonrecourse Debt Minimum Gain” means an amount with respect to
each partner nonrecourse debt (as defined in Regulations Section 1.704-2(b)(4))
equal to the Partnership Minimum Gain that would result if such partner
nonrecourse debt were treated as a nonrecourse liability (as defined in
Regulations Section 1.752-1(a)(2)) determined in accordance with Regulations
Section 1.704-2(i)(3).
     “Partner Nonrecourse Deductions” has the meaning ascribed to the term
“partner nonrecourse deductions” set forth in Regulations Section 1.704-2(i)(2).
     “Partnership” means HFF Securities L.P., a Delaware limited partnership.
     “Partnership Interest” of a Partner means a Partner’s entire interest in
the Partnership, including, without limitation, the right to vote on, consent
to, or otherwise participate in, any decision or action of or by the Partners
granted pursuant to this Partnership Agreement.
     “Partnership Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
     “Percentage Interest” shall mean as of the date of determination with
respect to each Partner, the percentage obtained by dividing the Units then held
by such Partner by the Units then held by all Partners. The Percentage Interest
of each Partner as of the date hereof is as set forth in the third column of
Exhibit A attached hereto.
     “Person” means any individual, partnership, corporation, trust or other
entity.
     “Profit Participation Plan” shall mean that certain Profit Participation
Bonus Plan dated as of the date hereof.
     “Profits” and “Losses” means, for each Fiscal Year or other period, the
taxable income or loss of the Partnership, or particular items thereof,
determined in accordance with the accounting method used by the Partnership for
U.S. federal income tax purposes with the following adjustments: (a) all items
of income, gain, loss or deduction allocated pursuant to Section 7.3 shall not
be taken into account in computing such taxable income or loss; (b) any income
of the Partnership that is exempt from U.S. federal income taxation and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss; (c) if the Carrying Value of any asset differs from
its adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal

-7-



--------------------------------------------------------------------------------



 



income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the U.S. federal income tax depreciation, amortization or other cost
recovery deductions bears to such adjusted tax basis (provided, that if the U.S.
federal income tax depreciation, amortization or other cost recovery deduction
is zero, the General Partner may use any reasonable method for purposes of
determining depreciation, amortization or other cost recovery deductions in
calculating Profits and Losses); and (f) except for items noted in (a) above,
any expenditures of the Partnership not deductible in computing taxable income
or loss, not properly capitalizable and not otherwise taken into account in
computing Profits and Losses pursuant to this definition shall be treated as
deductible items.
     “Properties” means all real and personal properties and assets acquired by
the Partnership and shall include both tangible and intangible property.
     “Regulations” shall include proposed, temporary and final regulations
promulgated under the Code.
     “Reserves” means the amounts used to pay or establish reserves for future
Operating Expenses and other expected and unexpected expenses of the
Partnership, including reserves for taxes and insurance, debt payments,
repayment of loans to Partners, capital improvements, replacements and
contingencies, if any. The Officers may propose certain Reserves as a
non-binding recommendation for submission to the General Partner.
     “Securities Act” means the U.S. Securities Act of 1933, and the rules and
regulations promulgated thereunder, in each instance as amended and as the same
may be further amended from time to time.
     “Solicit(s)” shall have the meaning set forth in Section 7 of the
Employment Agreement executed by the applicable Member of Holdings. In the event
an Employment Agreement with respect to a Member of Holdings is not then in
effect, the definitions of Solicit(s) as set forth in Section 7 of the
Employment Agreement attached hereto as Exhibit D shall be deemed to be fully
restated and incorporated herein as the definition of Solicit(s).
     “Subsidiary(ies)” means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity, are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, by such Person.
     “Super Majority Vote” shall have the meaning set forth in the Holdco
Operating Agreement.
     “Supervisory Principals” means those Officers of the Partnership who have
qualified with the NASD Series 7 and 24 examinations and have been designated by
the General Partner as the principals responsible for the day to day management
of the securities business of the Partnership.

-8-



--------------------------------------------------------------------------------



 



     “Tax Advance” shall have the meaning set forth in Section 7.5 hereof.
     “Tax Amount” shall have the meaning set forth in Section 6.2 hereof.
     “Tax Distributions” shall have the meaning set forth in Section 6.2 hereof.
     “Tax Matters Partner” shall have the meaning set forth in Section 7.6
hereof.
     “Transaction Agreement” shall have the meaning set forth in Recital C
hereof.
     “Transaction Expenses” shall mean all expenses incurred by (or allocated
to) the Partnership (or any of its direct or indirect equity owners) from time
to time under and in accordance with the terms of the Transaction Agreement.
     “Transfer” means, in respect of any direct or indirect interest in any
Unit, or any Property or other asset of the Partnership, any sale, assignment,
pledge, transfer or other disposition thereof (specifically excluding any
distributions made in accordance with the provisions of Article VI hereof and/or
the applicable provisions of the constituent documents of any Partner, HFF
Holdings and/or Publico), whether voluntarily or by operation of Law, including,
without limitation, the exchange of any direct or indirect interest in any Unit
for any other security.
     “Unit” shall mean with respect to each Partner (or assignee) the Units
assigned to such Partner or Assignee, as set forth in the second column of
Exhibit A, as the same may be adjusted in accordance with the terms hereof.
     “Units in Holdings” shall mean all “Units” issued to the Members in
Holdings pursuant to the Holdings Operating Agreement. The Units in Holdings as
of the date hereof are as set forth in the second column of Exhibit B attached
hereto and are subject to adjustment in accordance with the Holdings Operating
Agreement.
     “Voting Right Holder” shall have the meaning set forth in the Holdco
Operating Agreement.
     “Voting Rights” shall have the meaning set forth in the Holdco Operating
Agreement.
ARTICLE II.
FORMATION, NAME, PURPOSES AND OFFICES
     Section 2.1. Organization. The Partners confirm and ratify the organization
and formation of the Partnership as a limited partnership pursuant to the
provisions of the Act for the limited purposes set forth in Section 2.3 below
and upon the terms and conditions set forth in this Agreement.
     Section 2.2. Partnership Name. The name of the Partnership shall be HFF
Securities L.P., and all business of the Partnership shall be conducted in such
name, or any another assumed name(s) designated by the General Partner.

-9-



--------------------------------------------------------------------------------



 



     Section 2.3. Purposes. The purposes and business of the Partnership shall
be to act as a registered broker dealer in connection with its efforts, on
behalf of its clients, to (1) raise equity capital for discretionary, commingled
real estate funds marketed to institutional investors, (2) raise equity capital
for real estate projects, (3) raise equity capital from institutional investors
to fund future real estate acquisitions, recapitalizations, developments, debt
investments and other real estate-related strategies, and (4) execute private
placements of securities in real estate companies. In addition, the Partnership
will provide advisory services on various project or entity-level strategic
assignments such as mergers and acquisitions, sales and divestitures,
recapitalizations and restructurings, privatizations, management buyouts, and
arranging joint ventures for specific real estate strategies and to engage in
any and all purposes and activities that are ancillary thereto as permitted
under the Act and under all Applicable Securities Laws.
     Section 2.4. Registered Office. The registered office of the Partnership in
the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware,
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is CT Corporation, 1209 Orange Street,
Wilmington, Delaware 19801. The name and business address of the General Partner
is Holliday GP Corp., 2000 Post Oak Boulevard, Suite 2000, One Post Oak Central,
Houston, Texas 77056. The General Partner may change the registered office of
the Partnership to any other place within the State of Delaware upon ten days’
written notice to the Limited Partners and the preparation and filing of an
amendment to the Certificate reflecting such change. The Partnership may
maintain other offices at such other locations as the General Partner shall
determine from time to time.
     Section 2.5. Term. The term of the Partnership commenced upon the initial
filing of the Certificate and shall continue until the winding up and
liquidation of the Partnership and its business following an event of
dissolution as described in Section 10.2 hereof.
ARTICLE III.
MANAGEMENT OF THE PARTNERSHIP
     Section 3.1. Authority of General Partner. Subject to the terms hereof, the
management and control of the business and affairs of the Partnership and the
Properties of the Partnership shall be exclusively vested in the General Partner
who shall (subject to the terms hereof) have (a) the sole and exclusive right to
manage the business of the Partnership and (b) all of the rights and powers
which may be possessed by general partners under the Act. Notwithstanding the
foregoing, the General Partner shall manage and control the business affairs of
the Partnership in accordance with (and not in violation of) Applicable
Securities Laws. Without limiting the generality of the foregoing, the Partners
hereby authorize the General Partner to: (a) take such actions as the General
Partner may deem necessary or appropriate in connection with the furtherance of
the purposes of the Partnership; (b) incur indebtedness on behalf of the
Partnership; (c) prosecute and settle claims by or against the Partnership; and
(d) exercise any right of the Partnership under any agreement or instrument as
the General Partner in its sole discretion shall deem necessary or desirable.
The General Partner agrees to carry out the purposes and business of the
Partnership in accordance with this Agreement and Applicable Securities Laws; to
devote to the Partnership’s business such time as the General Partner, in its
sole discretion, shall determine to be required for the efficient conduct of
such business; and to

-10-



--------------------------------------------------------------------------------



 



perform, or cause and supervise the performance of all supervisory, management
and operational services and functions of the Partnership.
     Section 3.2. Expenses. The Partnership shall bear and/or reimburse the
General Partner for any expenses incurred by the General Partner.
     Section 3.3. Officers.
          (a) The General Partner may, and does hereby, delegate its rights and
authority hereunder with respect to the management of the day to day business
and operation of the Partnership to the Officers of the Partnership having the
title Supervisory Principal. Without limiting the foregoing, the General Partner
shall have the right to (i) confer individual titles and designations to
employees of the Partnership, (ii) remove such titles and designations from any
such employee with or without cause, (iii) determine compensation levels of all
employees of the Partnership, including, without limitation, all Officers and
(iv) delegate levels of authority to the holders of such titles and
designations. The General Partner hereby ratifies and confirms all titles and
designations (and associated authority) granted employees of the Partnership, as
such titles and designations (and associated authority) existed immediately
prior to the Effective Time, including without limitation the titles: “Executive
Managing Director” (Scott F. McMullin is an Executive Managing Director),
“Senior Managing Director” (each of Daniel M. Cashdan, W. Douglass Bond, Thomas
J. Mizo and Whitaker M. Johnson is a Senior Managing Director), “Managing
Director” (Michael White is a Managing Director); “Director” (each of Michael S.
Joseph, Janet Krollman and Larry Muller is a Director), “Supervisory Principal”
(each of Scott F. McMullin and Daniel M. Cashdan is a Supervisory Principal) and
“Registered Representative” (Scott F. McMullin is a Registered Representative).
          (b) Any number of offices may be held by the same person. In its
discretion, the General Partner may choose not to fill any office for any period
as it may deem advisable except that the offices of President and Secretary
shall be filled as expeditiously as possible.
          (c) The Officers of the Partnership shall be so designated annually by
the General Partner at the first meeting held after each annual meeting of
Partners or as soon thereafter as may be convenient. Vacancies may be filled or
new offices created and filled at any time by the General Partner. Each Officer
shall hold office until a successor is duly designated and qualified or until
his or her earlier death, resignation or removal as hereinafter provided.
          (d) Any Officer or agent designated by the General Partner may be
removed by the General Partner whenever in its judgment the best interests of
the Partnership would be served thereby, but such removal shall be without
prejudice to the contract rights, if any, of the person so removed.
          (e) Any vacancy occurring in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by designation from the
General Partner for the unexpired portion of such Officer’s term.
          (f) Compensation of all Officers shall be fixed by the General
Partner, subject to the terms of any applicable employment agreements.

-11-



--------------------------------------------------------------------------------



 



          (g) The Officers designated under this Agreement, or otherwise by the
General Partner, as having responsibility to manage the day to day business
affairs and operations of the Partnership, shall do so in accordance with the
Annual Budget and Business Plan.
          (h) The Executive Managing Director and at the written election (or in
the absence of) the Executive Managing Director one or more Senior Managing
Directors shall in general supervise and control all the day to day business
affairs and operations of the Partnership, subject to the powers of the General
Partner set forth in this Agreement and the limitations set forth in this
Article III. The Executive Managing Director and any applicable Senior Managing
Directors shall oversee the other Officers, agents and employees of the
Partnership; and shall see that all orders and resolutions of the Partners are
carried into effect. The Executive Managing Director and any applicable Senior
Managing Directors shall execute bonds, mortgages and other contracts requiring
a seal, under the seal of the Partnership, except where required or permitted by
law to be otherwise signed and executed and except where the signing and
execution thereof shall be expressly delegated by the General Partner to some
other Officer or agent of the Partnership. The Executive Managing Director and
any applicable Senior Managing Directors shall have such other powers and
perform such other duties as may be prescribed by the General Partner or as may
be provided in this Agreement.
          (i) The Supervisory Principals shall have qualified with the NASD
Series 7 and 24 examinations and shall be responsible for the day to day
management of the securities business of the Partnership.
          (j) The Managing Directors, Directors and Registered Representatives,
in the order determined by the General Partner, shall, in the absence or
disability of the Executive Managing Director and any Senior Managing Directors,
act with all of the powers and be subject to all the restrictions of the Senior
Managing Directors. The Managing Directors, Directors and Registered
Representatives shall also perform such other duties and have such other powers
as the General Partner, the Executive Managing Director and any applicable
Senior Managing Directors or this Agreement may, from time to time, prescribe.
          (k) Officers, assistant Officers and agents, if any, other than those
whose duties are provided for in this Agreement, shall have such authority and
perform such duties as may from time to time be prescribed by resolution of the
General Partner.
          (l) In the case of the absence or disability of any Officer of the
Partnership and of any person hereby authorized to act in such Officer’s place
during such Officer’s absence or disability, the General Partner may by
resolution delegate the powers of such Officer to any other Officer or to any
other person whom it may select.
          (m) Notwithstanding anything to the contrary contained in this
Agreement, the Officers shall not be authorized to cause the Partnership to take
any of the following actions without the specific written consent of the General
Partner:

-12-



--------------------------------------------------------------------------------



 



               (i) Execute any contract or become a party to any agreement
relating to the business of the Partnership that is not provided for in the
Annual Budget or that provides for payments thereunder in excess of Five
Thousand Dollars ($5,000.00);
               (ii) Make any payment (x) in excess of Five Thousand Dollars
($5,000), or which in the aggregate are in excess of Twenty-Five Thousand
Dollars ($25,000.00) which are not provided for in the Annual Budget, or
(y) which deviates by more than three percent (3%) from the amount of such
payment provided for in the Annual Budget;
               (iii) Pay, settle or compromise, in any respect, or enter into
any agreement with respect to, any legal action or threat thereof in connection
with the Partnership, except for matters covered by insurance in the normal
course of business, provided such matters do not involve an amount greater than
Five Thousand Dollars ($5,000.00) and further provided that the total amount of
such matters settled or compromised do not exceed the sum of Fifteen Thousand
Dollars ($15,000.00) in any twelve (12) month period;
               (iv) Commence any federal, state or foreign bankruptcy,
insolvency, reorganization, arrangement or liquidation proceeding, or consent to
the appointment of a receiver, liquidator, assignee, trustee, conservator or
sequester (or other similar official) of the Partnership or of all or a
substantial part of its assets;
               (v) Obtain financing or otherwise incur indebtedness of any kind
or nature in excess of Five Thousand Dollars ($5,000.00), other than specified
items set forth in an approved Annual Budget;
               (vi) Waive or compromise any claim or right the Partnership may
have against any person or party; and
               (vii) Establish Reserves except as provided in the Annual Budget.
          (n) Partner Rights. The Partners shall be entitled to the rights
provided by the laws of the State of Delaware and as are set forth elsewhere in
this Agreement and shall not in any way be prohibited from or restricted from
engaging or owning an interest in any other business venture of any nature,
including any venture which might be or is competitive with the business of the
Partnership.
          (o) Annual Budget. The Executive Managing Director (or his designee)
and the Supervisory Principal(s) (and such other Officers as may be designated
from time to time by the General Partner) (collectively, the “Budget Officers”)
shall prepare and submit the Annual Budget and Business Plan no later than
December 1 of each Fiscal Year for the next Fiscal Year (or such other date as
may be designated by the General Partner) to the Holdco Operating Committee for
approval prior to submission to the General Partner in accordance with the terms
hereof. The Annual Budget and Business Plan shall be submitted by the Budget
Officers to the General Partner both in hard copy and in an electronic format,
that conforms with the General Partner’s reasonable internal requirements. The
Annual Budget shall set forth, in addition to any other information deemed
relevant by the General Partner, the projected income, expenses, capital
expenditures and financing needs for the Partnership for the next Fiscal Year,
together with any other information reasonably requested by the General Partner
(including, without

-13-



--------------------------------------------------------------------------------



 



limitation, estimated bonus payments). Upon approval by the Holdco Operating
Committee the Business Plan shall be submitted to the Voting Right Holders for
approval by a Super Majority Vote. If the Voting Right Holders fail to approve
the Annual Budget and Business Plan, the same will be revised and resubmitted
for approval as set forth above; this process will be followed until an Annual
Budget and Business Plan is approved by the Voting Right Holders as set forth
above. Upon such approval, the Annual Budget and Business Plan will then be
submitted as a non-binding recommendation to the General Partner. The General
Partner may revise in any and all respects the process by which the Annual
Budget and Business Plan is prepared at any time and from time to time in its
discretion. As discussed above, the duly authorized Officers shall have the
right to incur expenses and make expenditures in accordance with the terms of
the Approved Budget. As used in this Agreement the term “Business Plan” shall
mean a narrative business/operating plan for the Partnership for the coming
Fiscal Year and being in such detail and covering such matters as the General
Partner may from time to time request.
     Section 3.4. Intentionally Omitted.
     Section 3.5. Authority of Limited Partners. Subject to the terms hereof, no
Limited Partner, in its capacity as such, shall participate in or have any
control over the business of the Partnership. Except as expressly provided
herein, the Units (and associated Partnership Interests) do not confer any
rights upon the Limited Partners to participate in the conduct, control or
management of the business of the Partnership described in this Agreement, which
as described above shall be vested exclusively in the General Partner. Subject
to the rights delegated to the Officers hereunder, in all matters relating to or
arising out of the conduct of the operation of the Partnership, the decision of
the General Partner shall be the decision of the Partnership. Except as required
or permitted by applicable Law, or expressly provided herein or by separate
agreement with the Partnership, no Partner (other than the General Partner,
acting in such capacity) shall take any part in the management or control of the
operation or business of the Partnership in its capacity as a Partner, nor shall
any Partner (other than the General Partner, acting in such capacity) have any
right, authority or power to act for or on behalf of or bind the Partnership in
his or its capacity as a Partner in any respect or assume any obligation or
responsibility of the Partnership or of any other Partner.
ARTICLE IV.
PARTNERS’ CAPITAL CONTRIBUTIONS
     Section 4.1. Capital Contributions To Date. The Capital Contributions of
the Partners as in effect immediately following the Effective Time are reflected
in the books and records of the Partnership as provided to and approved by each
Partner.
     Section 4.2. Intentionally Omitted.
     Section 4.3. Capital Accounts. A separate capital account has been
established for each Partner (each a “Capital Account”) on the books of the
Partnership (a) in connection with the Capital Contributions made by the
Partners hereto (and/or their predecessors in interest) and (b) in accordance
with the provisions of Section 1.704-1(b)(2)(iv) of the Regulations. The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if

-14-



--------------------------------------------------------------------------------



 



any, all Profits allocated to such Partner pursuant to Section 7.1 and any items
of income or gain which are specially allocated pursuant to Section 7.3; and
shall be debited with all Losses allocated to such Partner pursuant to
Section 7.2, and any items of loss or deduction of the Partnership specially
allocated to such Partner pursuant to Section 7.3, and all cash and the Carrying
Value of any property (net of liabilities assumed by such Partner and the
liabilities to which such property is subject) distributed by the Partnership to
such Partner. Any references in any section of this Agreement to the Capital
Account of a Partner shall be deemed to refer to such Capital Account as the
same may be credited or debited from time to time as set forth above. In the
event of any Transfer in accordance with the terms of this Agreement, the
Assignee shall succeed to the Capital Account of the transferor to the extent
the same relates to the Units transferred. In connection with Holdco’s
acquisition of Units in the Partnership from Acquisition, which the Partners
shall treat as a purchase of a partnership interest from an existing Partner for
which an election under Code Section 754 shall be made by the Partnership, the
Partners acknowledge and agree that any adjustment to the basis of Partnership
property arising under Code Sections 754 and 743 and any subsequent
depreciation, depletion, amortization and gain or loss adjustments resulting
from such basis adjustments shall not be reflected in the Capital Accounts of
the Partners, in accordance with Section 1.704-1(b)(2)(iv)(m)(2) of the
Regulations. As a consequence of Holdco’s acquisition of Units in the
Partnership from Acquisition, Holdco will succeed to a portion of the Capital
Account of Acquisition, with such portion equal to the Capital Account of Holdco
prior to such acquisition multiplied by the Percentage Interest of Holdco.
ARTICLE V.
UNITS; CLASS A COMMON STOCK
     Section 5.1. Units. Interests in the Partnership shall be represented by
the Units.
     Section 5.2. Splits; Distributions and Reclassifications. The Partnership
shall not in any manner subdivide (by any Unit split, Unit distribution,
reclassification or recapitalization or otherwise) or combine (by reverse Unit
split, reclassification, recapitalization or otherwise) the outstanding Units
unless an identical event simultaneously occurs with respect to the Class A
Common Stock, in which event the Units shall be subdivided or combined
concurrently with and in the same manner as the Class A Common Stock as and to
the extent necessary to ensure that the ratio of (a) Class A Common Stock then
outstanding to (b) the aggregate Units held by Holdco and the General Partner
immediately prior to any such event shall remain the same immediately following
any such event.
     Section 5.3. Cancellation of Class A Common Stock and Units. At any time a
share of Class A Common Stock is redeemed, repurchased, acquired, cancelled or
terminated by Publico, one Unit registered in the name of Holdco (or in the
event Holdco no longer holds Units, the General Partner) will automatically be
cancelled for no consideration by the Partnership, in order that the ratio of
(a) Class A Common Stock then outstanding to (b) the aggregate Units held by
Holdco and the General Partner immediately prior to any such event shall remain
the same immediately following any such event.
     Section 5.4. Incentive Plans. At any time Publico issues a share of Class A
Common Stock to an employee of the Partnership or HFF pursuant to an Incentive
Plan (whether pursuant

-15-



--------------------------------------------------------------------------------



 



to the exercise of a stock option or the grant of a restricted share award or
otherwise), the following shall occur: (a) Publico shall be deemed to contribute
to the capital of Holdco an amount of cash equal to the current per share Market
Price of a share of Class A Common Stock on the date such share is issued (or,
if earlier, the date the related option is exercised), and Holdco shall in turn
be deemed to contribute to the capital of (i) the Partnership an amount equal to
one-half of such amount and (ii) HFF an amount equal to one-half of such amount,
and the Capital Account of Holdco in the Partnership and HFF shall be adjusted
accordingly; (b) the Partnership and HFFS shall together be deemed to purchase
from Holdco a share of Class A Common Stock for an amount of cash equal to the
amount of cash deemed contributed by Holdco to the Partnership in clause
(a) above (and such share of Class A Common Stock shall be deemed delivered to
its owner under the Incentive Plan); (c) the net proceeds (including the amount
of any payments made on a loan with respect to a stock purchase award) received
by Holdco with respect to any such share, if any, shall be concurrently
transferred and paid to the Partnership (and such net proceeds so transferred
shall not constitute a Capital Contribution), in such amount as the General
Partner shall determine and the balance of any such net proceeds shall be
concurrently transferred and paid to HFF (and such net proceeds shall not
constitute a capital contribution to HFF); and (d) the Partnership shall issue
to Holdco a Unit registered in the name of Holdco. The Partnership shall retain
any net proceeds that are paid directly to the Partnership.
     Section 5.5. Offerings of Class A Common Stock. At any time Publico issues
a share of Class A Common Stock other than in connection with an Incentive Plan
or the IPO (it being agreed that Holdco will acquire the Units noted in
Exhibit A in connection with the IPO pursuant to the terms of the Transaction
Agreement), net proceeds received by Publico with respect to such share shall be
concurrently transferred to Holdco for transfer to the Partnership and HFF in
such manner as the General Partner shall determine and the Partnership shall in
return issue to Holdco one Unit registered in the name of Holdco, and the
Capital Account of Holdco shall be adjusted accordingly.
     Section 5.6. Forfeiture. Upon the occurrence of any event resulting in
Forfeited Units in Holdings, (a) pursuant to the Holdings Operating Agreement,
the affected Member of Holdings shall cease to have any rights with respect to
the Forfeited Units in Holdings, and (b) simultaneous with the occurrence of
such forfeiture, Acquisition shall forfeit a portion of the Units it then holds
(such forfeited Units, the “Forfeited Units”) as determined based on the product
of (i) the total Units then held by Acquisition (prior to giving effect to the
forfeiture of such Forfeited Units) multiplied by (ii) the fraction obtained by
dividing the Forfeited Units in Holdings at issue by the total Units in Holdings
then outstanding (prior to giving effect to the forfeiture of such Forfeited
Units in Holdings).
     Section 5.7. Class A Common Stock. Notwithstanding anything herein to the
contrary, the Partnership shall not at any time permit the Transfer of any Units
that would allow Acquisition and Holdings to become the beneficial owner in the
aggregate of greater than 9.99% of the then outstanding shares of Class A Common
Stock of Publico (determined in accordance with Rule 13d-3 promulgated under the
Securities Act).
     Section 5.8. Register. The register of the Partnership shall be the
definitive record of ownership of each Unit and all relevant information with
respect to each Partner. Unless the

-16-



--------------------------------------------------------------------------------



 



General Partner shall determine otherwise, Units shall not be certificated and
recorded in the books and records of the Partnership.
ARTICLE VI.
DISTRIBUTIONS
     Section 6.1. Distributions of Net Cash Flow. The General Partner, in its
discretion, may authorize distributions by the Partnership to the Partners, it
being agreed that all distributions shall be made pro rata in accordance with
the Partners’ respective Percentage Interests.
     Section 6.2. Tax Distributions. Without limiting the foregoing, except to
the extent otherwise provided under Section 7.5, if the General Partner
reasonably determines that the taxable income of the Partnership for any Fiscal
Year will give rise to taxable income for the Partners (“Net Taxable Income”),
the General Partner shall to the extent of Net Cash Flow, first cause the
Partnership to distribute Net Cash Flow for purposes of allowing Partners (and
their constituents) to fund their (or their members’) respective income tax
liabilities deemed to be attributable for purposes of this Agreement to their
(or their members’) respective shares of Net Taxable Income (the “Tax
Distributions”). The Tax Distributions payable to each such Partner with respect
to any Fiscal Year shall be computed based upon the General Partner’s estimate
of the Net Taxable Income allocable to such Partner in accordance with the terms
hereof, multiplied by the Assumed Tax Rate (the “Tax Amount”). For purposes of
computing the Tax Amount, the effect of any benefit to a Partner under Section
743(b) of the Code or other special allocations of income or deductions shall be
ignored. Tax Distributions shall only be effected through distributions with
respect to Partnership Interests, and shall only be made to Partners. Tax
Distributions shall be calculated and paid no later than one day prior to each
quarterly due date (without giving effect to any extensions) for the payment by
corporations of estimated taxes under the Code in the following manner (A) for
the first quarterly period, 25% of the Tax Amount, (B) for the second quarterly
period, 50% of the Tax Amount, less the prior Tax Distributions for such Fiscal
Year, (C) for the third quarterly period, 75% of the Tax Amount, less the prior
Tax Distributions for such Fiscal Year and (D) for the fourth quarterly period,
100% of the Tax Amount, less the prior Tax Distributions for such Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date
(without giving effect to any extensions) for the payment by corporations of
income taxes for such Fiscal Year, the General Partner shall make an amended
calculation of the Tax Amount for such Fiscal Year (the “Amended Tax Amount”),
and shall cause the Partnership to distribute a Tax Distribution, out of Net
Cash Flow, to the extent that the Amended Tax Amount so calculated exceeds the
cumulative Tax Distributions previously made by the Partnership in respect of
such Fiscal Year. If the Amended Tax Amount is less than the cumulative Tax
Distributions previously made by the Partnership in respect of the relevant
Fiscal Year, then the difference (the “Credit Amount”) shall be applied against,
and shall reduce, the amount of Tax Distributions made to the Partners for
subsequent Fiscal Years. Within thirty (30) days following the date on which the
Partnership files its U.S. federal income tax return for a Fiscal Year, the
General Partner shall make a final calculation of the Tax Amount for such Fiscal
Year (the “Final Tax Amount”) and shall cause the Partnership to distribute a
Tax Distribution, out of Net Cash Flow, to the extent that the Final Tax Amount
so calculated exceeds the Amended Tax Amount. If the Final Tax Amount is less
than the Amended Tax Amount in respect of the relevant Fiscal Year, then the
difference

-17-



--------------------------------------------------------------------------------



 



(“Additional Credit Amount”) shall be applied against, and shall reduce, the
amount of Tax Distributions made to the Partners for subsequent Fiscal Years.
Any Credit Amount and Additional Credit Amount applied against future Tax
Distributions shall be treated as an amount actually distributed pursuant to
this Section 6.2 for purposes of the computations described herein.
     Section 6.3. Liquidation Distributions. Distributions upon liquidation
shall be made as provided in Section 11.1.
     Section 6.4.Limitation on Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Section 6.07 of the Act or other applicable Law.
ARTICLE VII.
ALLOCATIONS
     Section 7.1. Allocations of Profits. Profits for any Fiscal Year shall be
allocated to the Partners:
          (a) first, in an amount equal to the aggregate excess of the Losses
allocated to each Partner pursuant to Section 7.2(a) hereof over the aggregate
amount of Profits allocated to such Partner under this Section 7.1(a) in
proportion to such excesses until such excesses equal zero; and
          (b) thereafter to the Partners, in proportion to their Percentage
Interests which shall be determined based on the daily weighted average
Percentage Interest held by each Partner during the applicable Fiscal Year.
     Section 7.2. Allocation of Losses. Losses for any Fiscal Year shall be
allocated as set forth in Section 7.2(a) below, subject to the limitations of
Section 7.2(b) below.
          (a) Losses for any Fiscal Year shall be allocated to the Partners in
accordance with their Percentage Interests which shall be determined based on
the daily weighted average Percentage Interest held by each Partner during the
applicable Fiscal Year.
          (b) The Losses allocated pursuant to Section 7.2(a) hereof shall not
exceed the maximum amount of Losses that can be so allocated without causing any
Limited Partner to have an adjusted capital account deficit at the end of any
Fiscal Year. All Losses in excess of the limitations set forth in this
Section 7.2(b) shall be allocated to the General Partner.
     Section 7.3. Special Allocations.
          (a) If there is a net decrease in Partnership Minimum Gain or Partner
Nonrecourse Debt Minimum Gain (determined in accordance with the principles of
Regulations Sections 1.704-2(d) and 1.704-2(i)) during any Partnership taxable
year, the Partners shall be specially allocated items of Partnership income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
their respective shares of such net decrease during such year, determined
pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be

-18-



--------------------------------------------------------------------------------



 



so allocated shall be determined in accordance with Regulations
Section 1.704-2(f). This Section 7.3(a) is intended to comply with the minimum
gain chargeback requirements in such Sections of the Regulations and shall be
interpreted consistently therewith; including that no chargeback shall be
required to the extent of the exceptions provided in Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).
          (b) If any Partner unexpectedly receives any adjustments, allocations,
or distributions described in Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of Partnership income and gain shall be specially allocated to
such Partner in an amount and manner sufficient to eliminate the deficit balance
in such Partner’s Adjusted Capital Account Balance created by such adjustments,
allocations or distributions as promptly as possible; provided, that an
allocation pursuant to this Section 7.3(b) shall be made only to the extent that
a Partner would have a deficit Adjusted Capital Account Balance in excess of
such sum after all other allocations provided for in this Article VII have been
tentatively made as if this Section 7.3(b) were not in this Agreement. This
Section 7.3(b) is intended to comply with the “qualified income offset”
requirement of the Code and shall be interpreted consistently therewith.
          (c) If any Partner has a deficit Capital Account at the end of any
Fiscal Year which is in excess of the sum of (i) the amount such Partner is
obligated to restore, if any, pursuant to any provision of this Agreement, and
(ii) the amount such Partner is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations Section 1.704-2(g)(1) and
1.704-2(i)(5), each such Partner shall be specially allocated items of
Partnership income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 7.3(c) shall be made only
if and to the extent that a Partner would have a deficit Capital Account in
excess of such sum after all other allocations provided for in this Article VII
have been tentatively made as if Section 7.3(b) and this Section 7.3(c) were not
in this Agreement.
          (d) Nonrecourse Deductions shall be allocated to the Partners in
accordance with their respective Percentage Interests.
          (e) Partner Nonrecourse Deductions for any taxable period shall be
allocated to the Partner who bears the economic risk of loss with respect to the
liability to which such Partner Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(j).
          (f) Any special allocations of income or gain pursuant to
Sections 7.3(b) or 7.3(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 7.1 and 7.2 and this Section 7.3(f),
so that the net amount of any items so allocated and all other items allocated
to each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 7.3(b) or 7.3(c) had not occurred.
     Section 7.4. Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided,
that in the case of any asset the Carrying Value of which differs

-19-



--------------------------------------------------------------------------------



 



from its adjusted tax basis for U.S. federal income tax purposes, income, gain,
loss and deduction with respect to such asset shall be allocated solely for
income tax purposes in accordance with the principles of Sections 704(b) and
(c) of the Code (in any manner determined by the General Partner and permitted
by the Code and the Regulations) so as to take account of the difference between
Carrying Value and adjusted basis of such asset; provided, further, that the
Partnership shall use the traditional method (as such term is defined in
Regulations Section 1.704-3(b)(1)) for all Section 704(c) allocations and
“reverse Section 704(c) allocations”. As a consequence of the election that the
Partnership is to make under Code Section 754, Holdco will timely furnish the
Partnership with the notice required under Section 1.743-1(k)(2) of the
Regulations that relates to its purchase of Units in the Partnership from
Acquisition and following that, the Partnership will timely make any resulting
adjustments to income, gain, loss or deduction as well as to basis of
Partnership property under Section 743(b) in accordance with Section 1.743-1(k)
and duly inform Holdco of those adjustments.
     Section 7.5. Tax Advances. To the extent the Partnership reasonably
believes that it is required by Law to withhold or to make tax payments on
behalf of or with respect to any Partner or the Partnership is subjected to tax
itself by reason of the status of any Partner (“Tax Advances”), the General
Partner may withhold such amounts and make such tax payments as so required. All
Tax Advances made on behalf of a Partner shall be repaid by reducing the amount
of the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. For all purposes of this Agreement such
Partner shall be treated as having received the amount of the distribution that
is equal to the Tax Advance. Each Partner hereby agrees to indemnify and hold
harmless the Partnership and the other Partners from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Partnership’s failure to withhold or make a tax payment on
behalf of such Partner which withholding or payment is required pursuant to
applicable Law but only to the extent amounts sufficient to pay such taxes were
not timely distributed to the Partner pursuant to Section 6.2) with respect to
income attributable to or distributions or other payments to such Partner.
     Section 7.6. Tax Matters. The General Partner shall be the initial “tax
matters partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax
Matters Partner”). The Partnership shall file as a partnership for federal,
state and local income tax purposes, except where otherwise required by Law. All
elections required or permitted to be made by the Partnership, and all other tax
decisions and determinations relating to federal, state or local tax matters of
the Partnership, shall be made by the Tax Matters Partner, in consultation with
the Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner.
The Tax Matters Partner shall keep the other Partners reasonably informed as to
any tax actions, examinations or proceedings relating to the Partnership and
shall submit to the other Partners, for their review and comment, any settlement
or compromise offer with respect to any disputed item of income, gain, loss,
deduction or credit of the Partnership. As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall send to each Partner a copy
of U.S. Internal Revenue Service Schedule K-1, and any comparable statements
required by applicable state or local income tax Law, with respect to such
Fiscal Year. The Partnership also shall provide the Partners with such

-20-



--------------------------------------------------------------------------------



 



other information as may be reasonably requested for purposes of allowing the
Partners to prepare and file their own tax returns. The General Partner shall
maintain and not revoke the election pursuant to Section 754 for the Partnership
which is currently in effect.
     Section 7.7. Other Allocation Provisions. Certain of the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 4.3, 7.1, 7.2 and 7.3 may be amended at any time
by the General Partner if necessary, in the opinion of tax counsel to the
Partnership, to comply with such regulations, so long as any such amendment does
not materially change the relative economic interests of the Partners.
ARTICLE VIII.
BOOKS AND RECORDS
     Section 8.1. Books and Records; Periodic Reporting.
          (a) The Partnership shall keep accurate and complete books of account
and records on an accrual basis prepared in accordance with generally accepted
accounting principles. All financial statements shall be accurate in all
material respects and shall present fairly the financial position and results of
operations of the Partnership. The books of account and records of the
Partnership shall at all times be maintained at the principal office of the
Partnership.
          (b) No later than 90 days after the end of each Fiscal Year, the
General Partner shall furnish the Limited Partners with financial statements
prepared in accordance with generally accepted accounting principles.
          (c) No later than 60 days after the end of each fiscal quarter (other
than the last fiscal quarter) in each Fiscal Year, the General Partner shall
furnish the Limited Partners with financial statements for such fiscal quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such fiscal quarter prepared in accordance with generally accepted accounting
principles, subject to normal year end adjustments.
          (d) The Partnership’s federal, state and local income and other tax
returns shall be prepared at the expense of the Partnership by a firm of
certified public accountants selected by the General Partner. All tax returns
shall be signed on behalf of the Partnership and filed by the General Partner.
     Section 8.2. Right to Inspection. Each Limited Partner shall have the right
at all reasonable times upon reasonable notice to examine and copy at its
expense the books and records of the Partnership.

-21-



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMISSION AND WITHDRAWAL OF PARTNERS; ASSIGNMENT; REMOVAL OF
GENERAL PARTNER
     Section 9.1. Transfer by Limited Partner. No Limited Partner, owner of any
beneficial ownership interest in any Limited Partner, nor any Assignee (as
hereinafter defined) may, absent the prior written consent of the General
Partner, which consent may be withheld for any reason or no reason, cause or
permit a Transfer. Without such written consent of the General Partner, any
transferee of a Limited Partner (an “Assignee”) shall not be entitled to become
a substitute Limited Partner and upon any transfer to, or foreclosure or other
realization of, any Partnership Interest by an Assignee, such Assignee shall
only be entitled to receive any distributions payable with respect to the Units
which were the subject of such Transfer and shall not be entitled to consent or
vote on any matter requiring the consent or approval of the Partners (or any of
them). The transferring Limited Partner will remain a Partner even if it has
transferred all of its Units to one or more Assignee(s) until such time as the
Assignee(s) is admitted to the Partnership as a Limited Partner in accordance
with the terms of Section 9.2 below.
     Section 9.2. Admission of Substituting Partners. An Assignee will become a
substitute Limited Partner only if and when each of the following conditions is
satisfied:
          (a) the General Partner consents in writing to such admission, which
consent may be given or withheld, or made subject to such conditions as are
determined by the General Partner, in each case in the General Partner’s sole
discretion;
          (b) if required by the General Partner, the General Partner receives
written instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);
          (c) if required by the General Partner, the General Partner receives
an opinion of counsel satisfactory to the General Partner to the effect that
such Transfer is in compliance with this Agreement and all applicable laws;
          (d) if required by the General Partner, the parties to the Transfer,
or any one of them, pay all of the Partnership’s reasonable expenses connected
with such Transfer (including, but not limited to, the reasonable legal and
accounting fees of the Partnership); and
          (e) General Partner’s determination that such Transfer is not
prohibited under the provisions of Section 9.4 hereof.
     Section 9.3. Additional and Substitute General Partners; Transfer by
General Partner. No Person may be admitted to the Partnership as an additional
or substitute general partner (and the General Partner or any additional or
substitute general partner shall not cause or permit a Transfer of all or any
portion of its interests hereunder or admit any additional or substitute general
partner) without the prior written consent or ratification of all the Limited
Partners. The consent of all the Limited Partners shall be deemed to have been
given in the event (and each Limited Partner agrees to provide a written consent
or ratification to such admission, substitution or other Transfer as requested
by the General Partner) such additional general partner, substitute

-22-



--------------------------------------------------------------------------------



 



general partner or other transferee has been approved of by a Majority in
Interest of the Limited Partners. Without limiting any other provisions
contained herein, no general partner (including, without limitation, the General
Partner) shall be entitled to Transfer all of its Units or to withdraw from
being a general partner of the Partnership unless following such Transfer or
withdrawal at least one general partner of the Partnership having the authority
granted to the General Partner hereunder (and subject to the requirements of
Section 3.4 hereof) shall remain in place. To the fullest extent permitted by
Law, any purported admission, withdrawal or removal of the General Partner that
is not in accordance with this Agreement shall be null and void.
     Section 9.4. Further Restrictions on Transfer. In no event may a Partner,
any owner of any beneficial ownership interest in any Partner or any Assignee,
Transfer all or any portion of its Partnership Interest if the effect of such
action would cause the Partnership to breach or be in default under any
agreement, document, contract or instrument to which the Partnership is a party,
or by which the Partnership or the assets of the Partnership are bound.
Additionally, in no event may a Transfer be made by any Partner or Assignee if:
          (a) such Transfer is made to any Person who lacks the legal right,
power or capacity to own such Unit;
          (b) such Transfer would require the registration of the applicable
transferred Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, any Applicable Securities Laws)
or other foreign securities laws or would constitute a non-exempt distribution
pursuant to applicable state securities laws;
          (c) such Transfer would cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to the
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of
Part 2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations;
          (d) such Transfer would cause any portion of the assets of the
Partnership to become “plan assets” of any benefit plan investor within the
meaning of regulations issued by the U.S. Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations, or any successor regulations, or to be regulated under the Employee
Retirement Income Security Act of 1974, as amended from time to time; or
          (e) to the extent requested, the Partnership does not receive such
legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the applicable Partner’s, as determined in any such Partner’s sole discretion.
     Section 9.5. Exchange Rights. Notwithstanding anything to the contrary
contained herein, any Transfer of Units by Acquisition to Holdco in accordance
with the provisions of Article V of that certain Amended and Restated
Certificate of Incorporation of HFF, Inc. shall not be subject to the prior
written consent of any of the Partners.
     Section 9.6. Permitted Transfers. Further notwithstanding anything to the
contrary contained herein (but subject to the provisions of Section 9.4),
(i) Holdings or any Member of

-23-



--------------------------------------------------------------------------------



 



Holdings (or its representatives) may Transfer all or a portion of any Units in
Holdings (A) to (x) such transferor’s immediate family members or trusts
established for the benefit of such family members for estate planning purposes,
(y) a Charity for gratuitous purposes or (z) Holdings or any other Member of
Holdings, or (B) by devise or descent or by operation of law upon the death or
disability of such Member of Holdings, (ii) without limiting any of the
foregoing, a Member of Holdings may withdraw or be involuntarily withdrawn as a
Member of Holdings but continue to exercise rights as an interest holder and/or
a member thereof, in all events to the extent provided in the Holdings Operating
Agreement, (iii) Units in Holdings and/or related rights may be directly or
indirectly sold, assigned, pledged, transferred or otherwise disposed of
pursuant to the terms of the Holdings Operating Agreement, (iv) “TRA Units” in
Holdings (as defined in the Holdings Operating Agreement) and/or related rights
may be directly or indirectly sold, assigned, pledged, transferred or otherwise
disposed of in accordance with the Holdings Operating Agreement, (v) any
interests of Holdings in Acquisition may be sold, assigned, pledged,
transferred, or otherwise disposed of in accordance with the terms of the
Holdings Operating Agreement and any interests of Publico in Holdco may be sold,
assigned, pledged, transferred or otherwise disposed of in accordance with the
terms of the organizational documents of Publico, and (vi) any Transfer of
shares of Class A Common Stock or Class B Common Stock in accordance with
applicable Law, the Transaction Agreement and the organizational documents of
Publico shall not be deemed to be a prohibited Transfer hereunder. Additionally,
the Partners hereby agree (absent a determination that the same will result in
the Partnership being obligated (or being deemed to be obligated) for the
repayment of all or any portion of the Loan Facility under Applicable Securities
Laws or otherwise) to pledge their Units as and to the extent required under the
Loan Facility.
     Section 9.7. Withdrawal. If a Partner ceases to hold any Units, then such
Partner shall withdraw from the Partnership and cease to be a Partner and to
have the power to exercise any rights or powers of a Partner when all of such
Partner’s Assignees have been admitted as Partners in accordance with the
provisions hereof.
ARTICLE X.
DISSOLUTION OF PARTNERSHIP
     Section 10.1. No Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners in accordance with the terms of this Agreement.
The Partnership may be dissolved, liquidated and terminated only pursuant to the
provisions of this Article X, and the Partners hereby irrevocably waive any and
all other rights they may have to cause a dissolution of the Partnership or a
sale or partition of any or all of the Partnership assets.
     Section 10.2. Events of Dissolution. The Partnership shall be dissolved
upon the occurrence of any of the following events:
          (a) the voluntary agreement of the General Partner and the Limited
Partners to dissolve the Partnership;
          (b) the Incapacity or removal of the General Partner or the occurrence
of a Disabling Event with respect to the General Partner; provided, that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this

-24-



--------------------------------------------------------------------------------



 



Section 10.2(b) if: (i) at the time of the occurrence of such event there is at
least one other general partner of the Partnership who is hereby authorized to,
and elects to, carry on the business of the Partnership; or (ii) all remaining
Limited Partners consent in writing to (or otherwise ratify) the continuation of
the business of the Partnership and the appointment of another general partner
of the Partnership within 90 days following the occurrence of any such
Incapacity or removal; or
          (c) any other act constituting a dissolution under applicable Law.
ARTICLE XI.
LIQUIDATION OF THE PARTNERSHIP
     Section 11.1. Liquidation. In the event of a dissolution of the Partnership
where the business of the Partnership shall not be continued, liquidation shall
occur. The General Partner shall supervise the liquidation of the Partnership.
In the event of any liquidation of the Partnership under this Agreement or the
Act, the proceeds of liquidating the Partnership shall be applied and
distributed in the following order of priority (each item to be satisfied in
full in the order listed below before any of such proceeds are allocated to the
subsequent item):
          (a) first, to creditors, including Partners who are creditors (to the
extent not otherwise prohibited by Law), in satisfaction of liabilities of the
Partnership (whether by payment or the making of reasonable provision for
payment therefor), other than liabilities for which reasonable provision for
payment has been made and liabilities for interim distributions to Partners and
distributions to Partners on withdrawal; then
          (b) second, to the setting up of any Reserves which the General
Partner (or, if applicable, the liquidating trustee) determines to be reasonably
necessary for any contingent liabilities of the Partnership arising out of, or
in connection with, a Partnership liability; then
          (c) third, to the Partners in proportion to their Percentage
Interests.
     Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-l(b)(2)(ii)(g) of the
Regulations, if any Partner has a deficit Capital Account (after giving effect
to all contributions, distributions, allocations and other Capital Account
adjustments for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any Capital
Contribution, and the negative balance of such Partner’s Capital Account shall
not be considered a debt owed by such Partner to the Partnership or to any other
Person for any purpose whatsoever.
     Upon completion of the winding up, liquidation and distribution of the
assets, the Partnership shall be deemed terminated. The General Partner shall
not receive any additional compensation for any services performed pursuant to
this Article XI.
     Section 11.2. Deemed Distribution and Reconstitution. Notwithstanding any
other provision of this Article XI, in the event the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but the
Partnership is not liquidated under this Article XI, the assets and liabilities
shall be deemed to be distributed and recontributed in a manner consistent with
Regulations Section 1.704-1(b).

-25-



--------------------------------------------------------------------------------



 



     Section 11.3. Rights of Limited Partners. Except as otherwise provided in
this Agreement, each Limited Partner shall look solely to the assets of the
Partnership for the return of his Capital Contribution and shall have no right
or power to demand or receive property other than cash from the Partnership. No
Limited Partner shall have priority over any other Limited Partner as to the
return of its Capital Contributions, distributions or allocations.
ARTICLE XII.
LIABILITY AND INDEMNIFICATION
     Section 12.1. Liability of Partners.
          (a) No Limited Partner shall be liable for any debt obligation or
liability of the Partnership or of any other Partner or have any obligation to
restore any deficit balance in its Capital Account solely by reason of being a
Partner of the Partnership.
          (b) This Agreement is not intended to, and does not, create or impose
any fiduciary duty on any of the Partners (including without limitation, the
General Partner) hereto or on their respective Affiliates. Further, the Partners
hereby waive any and all fiduciary duties that, absent such waiver, may be
implied by Law, and in doing so, recognize, acknowledge and agree that their
duties and obligations to one another and to the Partnership are only as
expressly set forth in this Agreement.
          (c) To the extent that, at law or in equity, any Partner (including
without limitation, the General Partner) has duties (including fiduciary duties)
and liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they expand or restrict the duties and
liabilities of any Partner (including without limitation, the General Partner)
otherwise existing at Law or in equity, are agreed by the Partners to modify to
that extent such other duties and liabilities of the Partners (including without
limitation, the General Partner).
          (d) The General Partner may consult with legal counsel, accountants
and financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.
     Section 12.2. Indemnification.
          (a) To the fullest extent permitted by law, the Partnership shall
indemnify any person (and such person’s heirs, executors or administrators) who
was or is made or is threatened to be made a party to or is otherwise involved
in any threatened, pending or completed action, suit or proceeding (brought in
the right of the Partnership or otherwise), whether civil, criminal,
administrative or investigative, and whether formal or informal, including
appeals, by reason of the fact that such person, or a person for whom such
person was the legal representative, is or

-26-



--------------------------------------------------------------------------------



 



was a Partner (including without limitation, the General Partner) or a director,
officer or agent of a Partner (including without limitation, the General
Partner) or the Partnership or, while a director, officer or agent of a Partner
(including without limitation, the General Partner) or the Partnership, is or
was serving at the request of the Partnership as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company, nonprofit entity or other enterprise, for and
against all loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by
such person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder only to the extent such person’s
conduct constituted fraud, bad faith or willful misconduct. Notwithstanding the
preceding sentence, except as otherwise provided in Section 12.2(c), the
Partnership shall be required to indemnify a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.
          (b) To the fullest extent permitted by Law, the Partnership shall
promptly pay expenses (including attorneys’ fees) incurred by any Person
described in Section 12.2(a) in appearing at, participating in or defending any
action, suit or proceeding in advance of the final disposition of such action,
suit or proceeding, including appeals, upon presentation of an undertaking on
behalf of such person to repay such amount if it shall ultimately be determined
that such person is not entitled to be indemnified under this Section 12.2 or
otherwise. Notwithstanding the preceding sentence, except as otherwise provided
in Section 12.2(c), the Partnership shall be required to pay expenses of a
person described in such sentence in connection with any action, suit or
proceeding (or part thereof) commenced by such person only if the commencement
of such action, suit or proceeding (or part thereof) by such person was
authorized by the General Partner.
          (c) If a claim for indemnification (following the final disposition of
such action, suit or proceeding) or advancement of expenses under this
Section 12.2 is not paid in full within thirty (30) days after a written claim
therefor by any person described in Section 12.2(a) has been received by the
Partnership, such person may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim. In any such action the Partnership shall have
the burden of proving that such person is not entitled to the requested
indemnification or advancement of expenses under applicable law.
          (d) To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any Person described in
Section 12.2(a) against any liability asserted against such Person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 12.2 or otherwise.
          (e) The provisions of this Section 12.2 shall be applicable to all
actions, claims, suits or proceedings made or commenced after the date of this
Agreement, whether arising from acts or omissions to act occurring before or
after its adoption. The provisions of this Section 12.2 shall be deemed to be a
contract between the Partnership and each person entitled to indemnification
under this Section 12.2 (or legal representative thereof) who serves in such

-27-



--------------------------------------------------------------------------------



 



capacity at any time while this Section 12.2 and the relevant provisions of
applicable law, if any, are in effect, and any amendment, modification or repeal
hereof shall not affect any rights or obligations then existing with respect to
any state of facts or any action, suit or proceeding then or theretofore
existing, or any action, suit or proceeding thereafter brought or threatened
based in whole or in part on any such state of facts. If any provision of this
Section 12.2 shall be found to be invalid or limited in application by reason of
any law or regulation, it shall not affect the validity of the remaining
provisions hereof. The rights of indemnification provided in this Section 12.2
shall neither be exclusive of, nor be deemed in limitation of, any rights to
which any person may otherwise be or become entitled or permitted by contract,
this Partnership Agreement or as a matter of law, both as to actions in such
person’s official capacity and actions in any other capacity, it being the
policy of the Partnership that indemnification of any person whom the
Partnership is obligated to indemnify pursuant to Section 12.2(a) shall be made
to the fullest extent permitted by law.
     For purposes of this Section 12.2, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.
     This Section 12.2 shall not limit the right of the Partnership, to the
extent and in the manner permitted by law, to indemnify and to advance expenses
to, and purchase and maintain insurance on behalf of, persons other than persons
described in Section 12.2(a).
ARTICLE XIII.
MISCELLANEOUS
     Section 13.1. Additional Documents and Acts. In connection with this
Agreement, as well as all transactions contemplated by this Agreement, each
Partner agrees to execute and deliver such additional documents and instruments,
and to perform such additional acts as may be necessary or appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement, and all such transactions. All approvals of a Partner hereunder
shall be in writing.
     Section 13.2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
INCLUDING BOTH MATTERS OF INTERNAL LAW AND CONFLICT OF LAWS.
     Section 13.3. Severability. If this Agreement or any portion thereof is, or
the operations contemplated hereby are, found to be inconsistent with or
contrary to any valid applicable laws or official orders, rules and regulations,
the inconsistent or contrary provisions of this Agreement shall be null and void
and such laws, orders, rules and regulations shall control and, as so modified,
shall continue in full force and effect; provided, however, that nothing herein
contained shall be construed as a waiver of any right to question or contest any
such Law, order, rule or regulation in any forum having jurisdiction.

-28-



--------------------------------------------------------------------------------



 



     Section 13.4. Entire Agreement. This instrument contains all of the
understandings and agreements of whatsoever kind and nature existing between the
parties hereto with respect to this Agreement and the rights, interests,
understandings, agreements and obligations of the respective parties pertaining
to the subject matter set forth herein.
     Section 13.5. Binding Effect. Except as herein otherwise expressly
stipulated to the contrary, this Agreement shall be binding upon and inure to
the benefit of the parties signatory hereto, and their respective successors and
permitted assigns.
     Section 13.6. Agreement Restricted to Partners. This Agreement is solely
for the parties hereto and no covenant or other provision herein, including, but
not limited to, any obligation to make any Capital Contribution, shall create
any rights in, or give rise to any obligation to or any cause of action by, any
person not a party hereto.
     Section 13.7. Counterparts. This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.
     Section 13.8. Power of Attorney; Amendments. This Agreement (including any
exhibits hereto) may be amended, supplemented, waived or modified by the written
consent of the General Partner; provided that no such amendment, supplement,
waiver or modification shall adversely affect the Partnership Interests held by
any Limited Partner in any material respect without the prior written consent of
each Limited Partner so affected (it being agreed, without limitation, that any
amendment, supplement, waiver or modification with respect to the management of
the Partnership as contemplated in this Agreement, the determination of each
Partner’s Percentage Interest, the rights of each Partner to distributions
hereunder (including, without limitation, Tax Distributions), the allocation
provisions, the transfer provisions and this Section 13.8, which in any such
instance is any way adverse to any Limited Partner (or its constituent members)
shall be deemed to adversely affect the Partnership Interests held by such
Limited Partner in a material respect and shall thus be subject to such
Partner’s prior written consent); provided further, that Exhibit A to this
Agreement shall be deemed amended from time to time to reflect the admission or
substitution of a new Partner, the withdrawal or resignation of a Partner, and
the adjustment of the Units resulting from any Transfer, forfeiture or other
disposition of a Unit, in each case as and to the extent the same is performed
in accordance with (or otherwise expressly permitted under) the provisions
hereof; and Exhibit B shall be deemed amended from time to time upon notice to
the Partnership by Acquisition of any transfer, exchange or redemption of Units
in Holdings in accordance with the terms of the Holdings Operating Agreement.
Notwithstanding anything to the contrary contained herein, the General Partner
shall not in any way amend the Profit Participation Plan absent the written
consent of each Partner hereto.
     No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

-29-



--------------------------------------------------------------------------------



 



     The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury
Regulation Section 1.83-3(l) (or any similar provision) under which the fair
market value of a partnership interest that is transferred is treated as being
equal to the liquidation value of that interest, (ii) an agreement by the
Partnership and each of its Partners to comply with all of the requirements set
forth in such regulations and Notice 2005-43 (and any other guidance provided by
the Internal Revenue Service with respect to such election) with respect to all
Partnership Interests transferred in connection with the performance of services
while the election remains effective, (iii) the allocation of items of income,
gains, deductions and losses required by the final regulations similar to
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any
other related amendments.
     Section 13.9. Notices. Any notices and other communications required or
permitted in this Agreement shall be in writing, and delivered personally or
sent (a) by overnight courier, (b) by facsimile or (c) by registered or
certified mail, postage prepaid in each instance, addressed to each Limited
Partner and the General Partner at the applicable address set forth below:

         
If to Acquisition:
      c/o HFF Holdings LLC
 
      2000 Post Oak Boulevard, Suite 2000
 
      One Post Oak Central
 
      Houston, TX 77056
 
      Facsimile: 713.527.8725
 
      Attn: Nancy Goodson, Chief Operating Officer
 
            with a copy to:
 
       
 
      c/o HFF Holdings LLC
 
      429 Fourth Avenue, Suite 200
 
      Pittsburgh, PA 15219
 
      Facsimile: 412.281.2792
 
      Attn: John H. Pelusi, Jr., Managing Member
 
            with a copy to:
 
       
 
      Dechert LLP
 
      90 State House Square, 12th Floor
 
      Hartford, CT 06103-3702
 
      Facsimile: 860.524.3930
 
      Attn: John J. Gillies, Esq.
 
       
If to Holdco:
      c/o HFF Holdings LLC
 
      429 Fourth Avenue, Suite 200
 
      Pittsburgh, PA 15219
 
      Facsimile: 412.281.2792
 
      Attn: John H. Pelusi, Jr., Managing Member

-30-



--------------------------------------------------------------------------------



 



              with a copy to:
 
       
 
      Dechert LLP
 
      90 State House Square, 12th Floor
 
      Hartford, CT 06103-3702
 
      Facsimile: 860.524.3930
 
      Attn: John J. Gillies, Esq.
 
       
If to General Partner:
    c/o HFF Holdings LLC
 
      429 Fourth Avenue, Suite 200
 
      Pittsburgh, PA 15219
 
      Facsimile: 412.281.2792
 
      Attn: John H. Pelusi, Jr., Managing Member
 
            with a copy to:
 
       
 
      Dechert LLP
 
      90 State House Square, 12th Floor
 
      Hartford, CT 06103-3702
 
      Facsimile: 860.524.3930
 
      Attn: John J. Gillies, Esq.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) two
business days after been sent by overnight courier, (c) one business day after
receipt of confirmation of deliver if sent by facsimile and (d) three business
days after being sent by registered or certified mail. Each of the parties
hereto shall be entitled to specify a different address or facsimile number by
giving notice as aforesaid to each of the other parties hereto.
     Section 13.10. Authorized Representative. Each Partner may from time to
time designate in writing to the other Partners one or more duly authorized
representatives of such Partner having the authority to act on behalf of such
Partner (and such representative(s) may thereafter act on behalf such Partner
absent further notice in writing from such Partner to the other Partners).
     Section 13.11. Amended and Restated Agreement. This Agreement amends and
restates the Existing Agreement in its entirety, as such upon the occurrence of
the Effective Time, the Existing Agreement and the provisions thereof
(including, without limitation, those relating to any election to “opt-in” to
Article 8 of the Delaware Uniform Commercial Code and any and all certificates
issued in connection herewith) shall cease to be of any force and effect, and
the Partnership shall thereafter be governed in accordance with the terms
hereof.
[SIGNATURE PAGE FOLLOWS]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

                      GENERAL PARTNER:    
 
                    HOLLIDAY GP CORP., a Delaware corporation    
 
                    By:   /s/ John H. Pelusi, Jr.                          
Name: John H. Pelusi, Jr.             Title: President    
 
                    LIMITED PARTNERS:    
 
                    HFF LP ACQUISITION LLC, a Delaware limited         liability
company    
 
                    By:   HFF Holdings LLC, a Delaware limited         liability
company, its Member    
 
               
 
      By:   /s/ John H. Pelusi, Jr.    
 
               
 
          Name: John H. Pelusi, Jr.    
 
          Title: Managing Member    
 
                    HFF PARTNERSHIP HOLDINGS LLC, a         Delaware limited
liability company    
 
                    By:   HFF Inc., a Delaware corporation, its sole Member    
 
               
 
      By:   /s/ John H. Pelusi, Jr.    
 
               
 
          Name: John H. Pelusi, Jr.    
 
          Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERSHIP INTERESTS

                              INITIAL PARTNER   INITIAL UNITS   PARTNERSHIP
INTEREST
Holliday GP Corp.
    368,000       1 %
 
               
HFF LP Acquisition LLC
    22,500,000       61 %
 
               
HFF Partnership Holdings LLC
    13,932,000       38 %
 
               
Total
    36,800,000       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT B

          MEMBERS   UNITS
Mark Gibson
    1,944,000  
John Pelusi
    1,944,000  
Jody Thornton
    1,903,725  
John Fowler
    1,534,950  
Scott McMullin
    1,284,975  
Stephen Conley
    1,169,775  
Scott Galloway
    836,325  
John Duffy
    831,375  
Riaz Cassum
    806,175  
Gerard Sansosti
    806,175  
Fred Wittmann
    806,175  
Grady Roberts
    735,525  
David Nackoul
    654,975  
Todd Armstrong
    604,575  
Mona Carlton
    604,575  
Don Curtis
    402,975  
Todd Stressenger
    402,975  
Mike Tepedino
    402,975  
Whit Wilcox
    402,975  
Greg Pappas
    241,875  
Paul Brindley
    224,100  
John Brownlee
    201,600  
Dan Carlo
    201,600  
Manny deZarraga
    537,750  
Bob Donhauser
    201,600  
Whitaker Johnson
    201,600  
Matthew Larson
    537,750  
Andrew Levy
    201,600  
Glenn Whitmore
    426,600  
Tim Wright
    151,200  
William Asbill
    100,800  
Dana Brome
    100,800  
Dave Keller
    100,800  
Lloyd Minten
    100,800  
Mike Kavanau
    100,800  
Trey Morsbach
    225,000  
Robert Herron
    112,500  
Joseph Morningstar
    112,500  
Timothy Jordan
    112,500  
Barry Brown
    112,500  
James Batjer
    112,500  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATE
None

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF EMPLOYMENT AGREEMENT
See attached

 